                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )       Case No. 1:18-cr-39-01
 v.                                             )
                                                )       Judge Travis R. McDonough
                                                )
 JOHN A. WEBB                                   )       Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts One and Six of the eight-count Indictment; (2) accept Defendant’s guilty plea as to

Counts One and Six of the eight-count Indictment; (3) adjudicate the Defendant guilty of Counts

One and Six of the eight-count Indictment; (4) defer a decision on whether to accept the plea

agreement until sentencing; and (5) order that Defendant remain in custody until sentencing in

this matter (Doc. 57). Neither party filed a timely objection to the report and recommendation.

After reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 57) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Counts One and Six of the

         eight-count Indictment is GRANTED;

      2. Defendant’s plea of guilty to Counts One and Six is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Counts One and Six;
4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on February 8, 2019, at 9:00 a.m. [EASTERN] before the

   undersigned.

   SO ORDERED.

                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE
